                                 Case 2:15-cv-01344-JAD-BNW Document 309 Filed 07/12/19 Page 1 of 4



                             1    BUCHALTER
                                  A Professional Corporation
                             2    C. DANA HOBART, ESQ. (CA SBN: 125139) (Admitted Pro Hac Vice)
                                  1000 Wilshire Boulevard, Suite 1500
                             3    Los Angeles, CA 90017
                                  Telephone: 213.891.0700
                             4    Fax: 213.896.0400
                                  Email: dhobart@buchalter.com
                             5
                                  HEJMANOWSKI & McCREA
                             6    PAUL HEJMANOWSKI, ESQ. (NV SBN: 94)
                                  CHARLES MCCREA, ESQ. (NV SBN: 104)
                             7
                                  520 South Fourth Street, Suite 320
                             8    Las Vegas, NV 89101
                                  Telephone: 702.834.8777
                             9    Fax: 702.834.5262
                                  Email: prh@hmlawlv.com
                        10               chm@hmlawlv.com
                        11        Attorneys for Plaintiffs,
                                  Aerodynamics Incorporated and
                        12
                                  ADI Holdings Company, Inc.
                        13
                                                       IN THE UNITED STATES DISTRICT COURT
                        14
                                                           FOR THE DISTRICT OF NEVADA
                        15

                        16 AERODYNAMICS INCORPORATED, a                     Case No. 2:15-cv-1344-JAD-BNW
                           Michigan corporation; ADI HOLDINGS
                        17 COMPANY INC., a Georgia corporation,
                                                                            STIPULATION AND [PROPOSED]
                        18                   Plaintiffs,                    ORDER TO EXTEND DEADLINE FOR
                                                                            PARTIES TO SUBMIT REVISED JOINT
                        19            vs.                                   PRETRIAL ORDER

                        20 CAESARS ENTERTAINMENT OPERATING
                           COMPANY, INC., a Delaware corporation;
                        21 STEVEN MARKHOFF, an individual;
                           INTERNATIONAL MANAGEMENT
                        22 SOLUTIONS LLC, a Delaware corporation; VIA
                           AIRLINES, INC., a Colorado corporation; VIA
                        23 AIR, LLC, a Delaware corporation; and AMOS
                           VIZER, an individual,
                        24
                                        Defendants.
                        25

                        26

                        27

                        28
     BUCHALTER
A PROFESSIONAL CORPORATION
       LOS ANGELES
                                 Case 2:15-cv-01344-JAD-BNW Document 309 Filed 07/12/19 Page 2 of 4



                             1           Plaintiffs Aerodynamics Incorporated and ADI Holdings Company, Inc. (collectively

                             2   “Plaintiffs”), by and through their undersigned counsel, and Defendants Caesars Entertainment

                             3   Operating Company, Inc., Steven Markhoff, International Management Solutions, LLC, Via

                             4   Airlines, Inc., Via Air, LLC, and Amos Vizer (collectively “Defendants”), by and through their

                             5   respective undersigned counsel, hereby state as follows:

                             6           WHEREAS, on May 21, 2019, the parties filed the Joint Pretrial Order (“JPO”) (ECF No.

                             7   307);

                             8           WHEREAS, on May 30, 2019, the Court issued a minute order rejecting the JPO and

                             9   ordered the parties to meet and confer again to develop a set of stipulated exhibits (exhibits that

                        10       they collectively agree may be admitted) and to file a Revised Joint Pretrial Statement by July 12,

                        11       2019 (ECF No. 308);

                        12               WHEREAS, between May 30, 2019, and July 12, 2019, the parties undertook significant

                        13       efforts to prepare a Master Exhibit List which resulted in the parties agreeing to a set of stipulated

                        14       trial exhibits, withdrawing more than 500 trial exhibits (equal to a third of the original number of

                        15       trial exhibits), withdrawing several hundred objections, and otherwise assembling a more

                        16       manageable set of trial exhibits. The parties engaged in several meet and confer sessions (two by

                        17       telephone and many others by email), exchanged several detailed spreadsheets and emails

                        18       addressing various of the issues of admissibility and narrowing the number of exhibits and

                        19       objections, and expended significant time re-evaluating each of the originally proposed trial

                        20       exhibits.

                        21               WHEREAS, the parties believe that the Master Exhibit List can be further refined and that

                        22       the parties will be able to develop a larger set of stipulated exhibits if allowed a brief extension of

                        23       time to further meet and confer;

                        24               WHEREAS the parties have scheduled a multiple-hour meet and confer session to

                        25       commence on July 16, 2019, at 9:00 am PDT for the purpose of further agreeing upon a larger set

                        26       of stipulated exhibits;

                        27

                        28
     BUCHALTER
A PROFESSIONAL CORPORATION                                                          1
       LOS ANGELES
                                 Case 2:15-cv-01344-JAD-BNW Document 309 Filed 07/12/19 Page 3 of 4



                             1          WHEREAS, no trial date is set in this action and the parties previously requested in the
                             2   JPO that trial should commence on or after January 27, 2020 (ECF No. 307 at page 38 of 40),
                             3   such that the brief extension requested herein will not affect the trial of this action;
                             4          WHEREAS, the parties believe the additional meet and confer efforts described herein
                             5   and further refinement of a set of stipulated exhibits and Master Exhibit List can be completed in
                             6   time to file the Revised Pretrial Order on or before July 26, 2019.
                             7          IT IS ACCORDINGLY STIPULATED, by and between the undersigned counsel for the
                             8   parties, that the Revised Joint Pretrial Order will be due on July 26, 2019.
                             9
                                      Dated this 12th day of July 2019                         Dated this 12th day of July 2019
                        10        BUCHALTER, A Professional Corporation                 PISANELLI BICE PLLC
                        11        By: /s/ C. Dana Hobart                                By: /s/ M. Magali Mecera
                                  C. Dana Hobart, Esq. (CA SBN: 125139)                 James J. Pisanelli, Esq., Bar No. 4027
                        12                                                              Debra L. Spinelli, Esq., Bar No. 9695
                                  HEJMANOWSKI & McCREA                                  M. Magali Mercera, Esq., Bar No. 11742
                        13        Paul Hejmanowski, Esq., Bar No. 94                    Emily A. Buchwald, Esq., Bar No. 13442
                                  Charles Mccrea, Esq., Bar No. 04                      400 South 7th Street, Suite 300
                        14        520 South Fourth Street, Suite 320                    Las Vegas, NV 89101
                                  Las Vegas, NV 89101                                   Attorneys for Caesars Entertainment
                        15        Telephone: 702.834.8777                               Operating Company, Inc.
                                  Fax: 702.834.5262
                        16        Attorneys for Plaintiffs
                        17
                                       Dated this 12th day of July 2019                      Dated this 12th day of July 2019
                        18        BROWNSTEIN HYATT FARBER SCHRECK, LLP                  BITMAN O'BRIEN & MORAT, PLLC
                        19        By: /s/ Frank S. Flansburg                            By: /s/ Ronnie J. Bitman
                                  Frank M. Flansburg III, Esq., Bar No. 6974            Ronnie J. Bitman, Esq., FL Bar No. 744891
                        20        Troy P. Domina, Esq., Bar No. 13862                   (admitted pro hac vice)
                                  100 North City Parkway, Suite 1600                    255 Primera Blvd., Suite 128
                        21        Las Vegas, NV 89106                                   Lake Mary, FL 32746
                                  Attorneys for Defendants Steven Markhoff
                        22        andInternational Management Solutions LLC             Matthew T. Dushoff, Esq., Bar No. 4975
                                                                                        KOLESAR & LEATHAM,
                        23                                                              400 S. Rampart Blvd., Suite 400
                                                                                        Las Vegas, Nevada 89145
                        24                                                              Attorneys for Defendants Via Airlines, Inc., Via
                                                                                        Air, LLC, and Amos Vizer
                        25

                        26

                        27

                        28
     BUCHALTER
A PROFESSIONAL CORPORATION
       LOS ANGELES
                                                                                    2
                                 Case 2:15-cv-01344-JAD-BNW Document 309 Filed 07/12/19 Page 4 of 4



                             1                                                ORDER
                             2         Pursuant to the foregoing stipulation, the parties shall file their Revised Joint Pretrial
                             3   Order no later than _______________________, 2019.
                             4

                             5                                           ____________________________________________
                             6                                            DATED: ____________________________________
                             7                                                    CASE NO. 2:15-cv-01344-JAD-BNW
                             8

                             9

                        10

                        11

                        12

                        13

                        14

                        15

                        16

                        17

                        18

                        19

                        20

                        21

                        22

                        23

                        24

                        25

                        26

                        27

                        28
     BUCHALTER
A PROFESSIONAL CORPORATION
       LOS ANGELES
                                                                                  3
